Citation Nr: 0202773	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
nonservice-connected disability pension benefits in the 
calculated amount of $5,243.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2001 rating decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky (RO). 


FINDINGS OF FACT

1.  The veteran has been in receipt of VA pension benefits 
since April 1998.

2.  Due to the receipt of Social Security Administration 
(SSA) benefits by the veteran, the VA terminated his pension 
benefits and the overpayment at issue ensued.

3.  The overpayment in this case was not due to fraud, 
misrepresentation or bad faith of the veteran.

4.  The veteran received VA nonservice-connected pension 
benefits to which he was not entitled due to no fault on the 
part of VA and some fault on the part of the veteran.

5.  Because the veteran was receiving nonservice-connected 
pension benefits during a period of time in which his income 
was excessive for such purposes due to the concurrent receipt 
of benefits from the SSA, the recovery of the overpayment 
would not defeat the purpose of paying benefits by nullifying 
the objective for which the benefits were intended, namely, 
payment of nonservice-connected pension benefits to those 
who, in pertinent part, meet the income limitations.

6.  Waiver of recovery of the overpayment would constitute an 
unjust enrichment to the veteran by essentially paying 
nonservice-connected pension benefits to him during a period 
of time in which his income was excessive for the receipt of 
such benefits.

7.  The evidence does not show that the veteran incurred a 
legal obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.

8.  Collection of the overpayment would not cause undue 
hardship to the veteran as there is no evidence of record 
that it would endanger his ability to provide for basic 
necessities.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $5,243 would not 
be against the principles of equity and good conscience, and 
thus, the criteria for entitlement to a waiver of recovery of 
that overpayment have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The implementing regulations apply only to claims for 
benefits that are governed by part 3 of Title 38 of the Code 
of Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  In addition, 
he submitted statements and evidence regarding the elements 
of equity and good conscience in waiver cases.  As such, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Further, it 
appears that all relevant facts have been properly developed, 
and all evidence necessary for equitable resolution of the 
appeal has been obtained.

The veteran has requested a waiver of recovery of an 
overpayment of his VA nonservice-connected pension benefits.  
The RO initially granted entitlement to nonservice-connected 
disability pension benefits, effective from April 1998, in an 
August 1998 rating decision.  By VA letter dated in September 
1998, the veteran was informed of the award of pension 
benefits.  He was told that his pension rate depended on his 
income and that the income counted to figure his pension was 
$0 including $0 from Social Security.  He was informed that 
his responsibilities as a pension recipient were that he was 
to inform VA right away if, in pertinent part, his income 
changed.  

Information obtained by VA in May 2000 in an apparent income 
verification match with the SSA resulted in a May 2000 VA 
letter in which the RO informed the veteran that it proposed 
to terminate his pension benefits effective December 1, 1999 
due to income verification information that showed that he 
was in receipt of SSA benefits.  

In a letter submitted in July 2000, the veteran conceded that 
December 1999 was the correct month for the termination of 
his VA benefits due to the receipt of SSA benefits.  However, 
he claimed that he had promptly phoned the VA in January and 
March 2000 concerning his change in income.  

In July 2000 correspondence, the RO informed the veteran that 
his benefits were, in fact, terminated as of December 1, 
1999.  Later that same month, the RO informed the veteran 
that the termination of benefits had resulted in an 
overpayment of $5,243.

In December 2000, the veteran requested a waiver of recovery 
of the overpayment, claiming financial hardship.  In May 
2001, the Committee denied the waiver request.  The Committee 
found no willful misrepresentation, bad faith, or fraud on 
the part of the veteran.  However, it found that the veteran 
was at fault for not promptly informing the VA of his change 
in financial status.  It also found that repayment of the 
overpayment would not cause undue hardship because the 
veteran had failed to submit current financial information.  
The veteran disagreed with the Committee's refusal to waive 
recovery of the debt.

In January 2001, the veteran submitted a completed Financial 
Status Report (FSR).  In this report the veteran reported 
that his monthly net income totalled $1280 and that his total 
monthly expenses were $1257.  However, he also indicated that 
a part of these expenses, in the amount of $392, was 
attributable to monthly payments on installment contracts and 
other debts.  The Committee reviewed all of the evidence in 
September 2001 including the veteran's FSR and continued its 
previous denial.

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to his inability to repay the debt.  Because 
the veteran has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

The law provides that recovery of an overpayment of VA 
benefits shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the debtor.  
38 C.F.R. § 1.963(a) (2001).  As noted above, the RO found 
that the appellant had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination on this point.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The Board 
has reviewed the record, and finds no evidence that the 
veteran sought to deceive or to seek unfair advantage of VA, 
and as such, no legal bar to the benefit sought is present.  
As such, the sole remaining question is whether a recovery of 
the overpayment would be against equity and good conscience.

According to the law, there shall be no recovery of an 
indebtedness under laws administered by the Secretary of 
Veterans Affairs when it is determined that such recovery 
would be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a) (West 1991).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government.  See 38 C.F.R. § 1.965(a) (2001).  
In making such a decision, the factors to be considered 
include the fault of the debtor, the fault of the VA, whether 
collection of the debt would deprive the debtor of life's 
basic necessities, whether withholding all or part of the 
appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the debtor's reliance on VA 
benefits resulted in his relinquishment of a valuable right 
or his incurrence of a legal obligation.

In considering these standards, the Board finds that the VA 
was not at fault in creating the overpayment.  The RO 
informed the veteran of the proposed termination of his 
pension benefits in a timely manner after it discovered that 
he was in receipt of the SSA benefits.  The Board finds that 
if any fault is present in this case, it would be on the part 
of the veteran in continuing to accept the VA benefit checks 
after the commencement of his SSA benefits.  The Board is 
cognizant of the veteran's contention that he telephoned VA 
in January 2000 and again in March 2000 to inform VA that he 
was in receipt of SSA benefits.  However, there is no 
evidence of record documenting these telephone calls.  The 
veteran was clearly informed in his initial award letter that 
his pension rate depended on his countable income including 
any SSA benefits that he might receive.  He was informed that 
his responsibilities included promptly informing VA of any 
changes to his income.  The veteran continued to receive and 
negotiate VA nonservice-connected pension checks at a time 
when he knew or should have known that he was not entitled to 
all or a part of those benefits.  Thus, the veteran's actions 
must constitute some degree of fault in the creation of the 
debt in this case. 

With regard to the other elements of equity and good 
conscience, the  remaining elements are not in the veteran's 
favor.  Given that the veteran was being paid pension 
benefits at a time that he was not entitled because of 
excessive income for such purposes, recovery of the 
overpayment would not defeat the purpose of paying benefits 
by nullifying the objective for which the benefits were 
intended, namely, payment of nonservice-connected pension 
benefits to certain eligible individuals who, in pertinent 
part, meet certain maximum income levels.  Waiver of recovery 
of the overpayment would constitute an unjust enrichment to 
the veteran by essentially paying him a benefit at a time 
which he was not entitled to receive it.  The evidence does 
not show that the veteran incurred a legal obligation or 
changed his position to his detriment in reliance upon the 
receipt of VA benefits.  The last element of equity and good 
conscience is whether the veteran would suffer undue 
financial hardship if required to repay the debt at issue.  
The Board has reviewed the veteran's FSR and does not find 
that collection of the debt would seriously impair the 
veteran's ability to discharge his responsibility to provide 
necessities such as food, clothing, shelter, and medical 
care.  Although the veteran has indicated that his monthly 
expenses approximate his monthly household income, not all of 
the listed expenses may be considered necessities such as the 
nearly $400 of monthly payments on installment contracts, and 
as such, there appears to be sufficient income to meet the 
basic necessities of the veteran.  Financial hardship is thus 
not apparent from the record.  

The Board finds that in weighing all of the above elements 
recovery of the overpayment in this case would not be against 
equity and good conscience.  Thus, waiver of recovery of an 
overpayment of VA nonservice-connected disability pension in 
the amount of $5,243 is not warranted.  


ORDER

Waiver of recovery of an overpayment of VA nonservice-
connected disability pension benefits in the amount of $5,243 
is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

